RIPPLE, Circuit Judge,
concurring.
I join the judgment of the court and the essential reasoning of the principal opinion. Because the elements of laches have not been met in the case before us, there is no necessity to confront definitively whether such a defense is ever available when the Secretary of Labor brings an ERISA action. I note, however, that it would be an overreaction to read the principal opinion as suggesting the inevitability of a holding that the doctrine of laches does apply. As the principal opinion notes, there are several good reasons that justify treating the ERISA situation as substantially different from EEOC cases.